DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: drawings 510 and 512 are not mentioned in the specification. It is assumed that these correspond to the guide railings as discussed in the original disclosure and claims and objected to for not being shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,8,21,24,25,26,32, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prahm (2012/0279882).
In regards to claim 1, Prahm discloses a method for serializing a plurality of products in a coding line (abstract), wherein each product is packed in a cuboid box (10), wherein the coding line comprises at least one slide (28) and at least one main pusher (36) being adapted for jointly moving the boxes on the slide in a row of the boxes through the coding line (illustrated in fig. 3 and 4), at least one printing system (30) designed for printing a serial code onto each of the boxes (see at least paragraph 46), wherein the serial code comprises at least one unique serial number (20 and 21), and at least one camera (58) designed for reading the serial code printed on each of the boxes (see at least paragraph 55), the method comprising the steps: 
a) retracting the main pusher (illustrated in fig. 3 the main pusher is in the retracted position allowing box 10 to be placed on plate 28) to provide an open space (location of box 10 in fig. 3) at an initial section of the slide in front of the row of the boxes (illustrated in at least fig. 3 and 4), whereby the open space is filled with at least one additional box (10); 
b) using the main pusher to jointly move the row of the boxes on the slide to pass the printing system (see at least fig. 4), whereby the serial code is printed onto the at least one box (stations 30 see at least paragraph 46), wherein the serial code comprises the at least one unique serial number (21), and the camera, whereby the serial code printed on the at least one box is read, until a final section of the slide is reached (section 27 and 33), where the row of the boxes is pushed from the slide (at station 33); and 
c) reloading the coding line by providing at least one further additional box, wherein steps a) to c) define a pushing cycle of the coding line (see at least fig. 3 and paragraph 47). 
In regards to claim 4. Prahm discloses The method of claim 1, Prahm further discloses wherein the coding line further comprises a reject unit (32 and 31), wherein the reject unit is designed for identifying and excluding at least one rejected box from further processing within the coding line (see at least paragraph 45, 46, and 55), and a buffer (27 and 33), wherein the buffer is designed for replacing at least one rejected box being rejected by the reject unit or a missing box, wherein, during step b), for the at least one rejected box and for the at least one missing box at least one replacement box is inserted onto the slide, wherein the number replacement boxes equals a sum of the number of the rejected boxes and of the number of the missing boxes (see at least fig. 4 and paragraphs 47, 56, 57, and 58 the feeding of boxes is controlled by these conveyors in a step wise motion for every package that exits another enters, conveyor 33 servers to turn and equally space the boxes.).
In regards to claim 8. Prahm discloses The method of claim 1, Prahm further discloses wherein the coding line further comprises at least one tamper evident labeler (at least elements 40, 42 and 38) designed for applying at least one tamper evident label (20) onto the box (10) by gluing the tamper evident label over an edge of at least one flap of the box (15), whereby an integrity of the box comprising the tamper evident label against unauthorized opening is ensured (see at least paragraph 35, 40 and 51).
In regards to claim 21. Prahm discloses The method of claim 1, Prahm further discloses wherein the at least one unique serial number comprised by the serial code is, in addition to printing the serial code onto the at least one box by using the printing devoice, stored in a database (see at least paragraph 5).
In regards to claim 24. Prahm discloses A coding line (at least fig. 3) for serializing a plurality of products (cigarettes inside boxes 12), wherein each product is packed in a cuboid box (10), wherein the coding line comprises at least one slide (28) and at least one main pusher (36 and 29) being adapted for jointly moving the boxes on the slide in a row (illustrated in at least fig. 3 row through conveyor 27) through the coding line, wherein the coding line further comprises at least one printing system (30) designed for printing a serial code onto the box (21) and at least one camera (58) designed for reading the serial code printed on the box (see at least paragraph 55).
In regards to claim 25. Prahm discloses The coding line of claim 24, Prahm further discloses wherein the main pusher is selected from at least one of a pushing device (39), or flaps (29) on a belt adapted for pushing the boxes (see at least paragraph 43).
In regards to claim 26. Prahm discloses The coding line of claim 24, Prahm further discloses further comprising guide railings (37 and 34) being arranged at least partially along at least one side of the slide (see at least fig. 3).
In regards to claim 32. Prahm discloses The coding line of claim 24, Prahm further discloses comprising an integrated case packer (see at least paragraph 47), wherein the integrated case packer is designed for packing the boxes into to a shipping case (see at least paragraphs 16, 41, and 47).
In regards to claim 33. Prahm discloses The coding line of claim 32, Prahm further discloses further comprising a reading device (for reading codes 19 and 21 see at least paragraphs 16, 23, and 46), wherein the reading device being designed for reading a further unique identifier on the shipping case (see at least paragraph 16, 23, 40, 46, and 49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahm (2012/0279882) in view of Paules (U.S. 4,067,172).

In regards to claim 2. Prahm discloses The method of claim 1, Prahm does not  discloses wherein the coding line further comprises at least one checkweigher having at least one weighing plate, wherein the weighing plate has at least one force measuring sensor designed for determining a total weight of the at least one additional box filled into the open space, whereby the total weight of the additional at least one additional box is determined during step a).
Paules teaches at least one checkweigher (9) having at least one weighing plate (172), wherein the weighing plate has at least one force measuring sensor (see at least col 11 lines 52-61) designed for determining a total weight of the at least one additional box filled into the open space (see at least col 11 lines 52-61).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Prahm to include the checkweigher of Paules for the purpose of checking the weight of each carton and rejecting carton if weight is improper with the rejection system already present in Prahm. Paules teaches in at least col 11 lines 52-61 that the weight checker checks the weight for the purpose of rejecting out of spec weight cartons since underweight cartons are an indication of an improperly filled carton one of ordinary skill in the art would have found it obvious to combine the weight checker of Paules with the system of Prahm for the same purpose of weight checking and rejecting based on weight checking as taught by Paules. 
In regards to claim 3. Prahm in view of Paules discloses The method of claim 2 Paules further teaches, wherein the checkweigher (9) comprises at least two checkweigher plates (two plates 172 as illustrated in fig. 4 there are two cartons fed at a time to station 9 as such there must be two plates for measuring each carton individually), wherein each of the checkweigher plates has at least two weight measuring cells (see at least col 11 lines 52-61), wherein each of the weight measuring cells is positioned perpendicular to a direction (also see at least claim 7) of material flow at edges of each of the checkweigher plates, whereby the weight of each additional box is individually determined (see at least col 11 lines 52-61).
Paules does not specifically disclose two plates and two cells per plate. It would have been obvious to one having ordinary skill in the art at the time of filling to provide more than one plate and more than one cell per plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 7, line 30-page 8 line 2, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 30. Prahm discloses The coding line of claim 24, Prahm does not  discloses at least one checkweigher having at least one weighing plate, wherein the weighing plate has at least one force measuring sensor designed for determining a total weight of the at least one additional box  filled into the open space.
Paules teaches at least one checkweigher (9) having at least one weighing plate (172), wherein the weighing plate has at least one force measuring sensor (see at least col 11 lines 52-61) designed for determining a total weight of the at least one additional box filled into the open space (see at least col 11 lines 52-61).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Prahm to include the checkweigher of Paules for the purpose of checking the weight of each carton and rejecting carton if weight is improper with the rejection system already present in Prahm. Paules teaches in at least col 11 lines 52-61 that the weight checker checks the weight for the purpose of rejecting underweight cartons since underweight cartons are an indication of an improperly filled carton one of ordinary skill in the art would have found it obvious to combine the weight checker of Paules with the system of Prahm for the same purpose of weight checking and rejecting based on weight checking as taught by Paules. 

Claims 10-12, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Prahm (2012/0279882) in view of Moncrief (U.S. 5,755,073).
In regards to claim 10. Prahm discloses The method of claim 1, Prahm does not disclose guide railings being arranged at least partially along at least one side of the slide, wherein a setting of the guide railings is adjusted perpendicular to the slide, whereby the coding line is adapted for processing various box dimensions.
Moncreif teaches guide railings (brackets 31 and 32) being arranged at least partially along at least one side of the slide, wherein a setting of the guide railings is adjusted perpendicular to the slide, whereby the coding line is adapted for processing various box dimensions (see at least col 8 line 48- 56 and line 64- col 9 line 10).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Prahm with the teachings of Moncreif to include the dual adjustable guide railings of Moncreif for the purpose of being adjustable for various size and cartons while also accommodating slight variations between cartons as taught by Moncreif in at least col 8 line 48-56.
In regards to claim 11. Prahm in view of Moncreif teaches The method of claim 10, Moncreif further teaches wherein the guide railings (31/32) comprise two individual rails (see at least fig. 1 and 2) each having an L-shape (shown in fig. 4) designated for positioning the boxes on the slide from below (32) and from the side (33), wherein a horizontal element (32) of the L-shaped rail carries the box while a vertical element (33) of the L-shaped rail acts as a railing, whereby a precise lateral positioning of the boxes on the slide is ensured (see at least col 8 line 48- 56 and line 64- col 9 line 10).
In regards to claim 12. Prahm in view of Moncreif teaches The method of claim 11, Moncreif further teaches wherein one of the L-shaped rails is arranged in a fixed position with respect to the slide while the second L-shaped rail is adjusted with regard to an individual width of each of the boxes (see at least col 8 line 48-56 only bracket 31 of assembly 27 is adjustable assembly 26 is not see at least col 8 lines 48-63 bracket 32 is fixed while 31 is adjustable or rails).
In regards to claim 27. Prahm discloses The coding line (128) of claim 26, Prahm does not disclose wherein the guide railings comprise two individual rails each having an L-shape designated for positioning the boxes on the slide from below and from the side, wherein a horizontal element of the L-shaped rail is designed for carrying the box while a vertical element of the L-shaped rail is designed for acting as a railing.
Moncreif teaches wherein the guide railings (31/32) comprise two individual rails (see at least fig. 1 and 2) each having an L-shape (shown in fig. 4) designated for positioning the boxes on the slide from below (32) and from the side (33), wherein a horizontal element (32) of the L-shaped rail carries the box while a vertical element (33) of the L-shaped rail acts as a railing (see at least col 8 line 48- 56 and line 64- col 9 line 10).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Prahm with the teachings of Moncreif to include the dual adjustable guide railings of Moncreif for the purpose of being adjustable for various size and cartons while also accommodating slight variations between cartons as taught by Moncreif in at least col 8 line 48-56.
Allowable Subject Matter
Claim 13, 14, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is   a statement of reasons for the indication of allowable subject matter:  in regards to claim 13 and 28 the prior art does not anticipate nor render obvious the claimed invention specifically including monitoring the force of the pusher arm to detect a missing box as claimed in combination with claims 1 and 24.
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. Applicant argues that Prahm (U.S. 2012/0279882) fails to disclose “at least one slide and at least one main pusher being adapted for jointly moving the boxes on the slide in a row of the boxes through the coding line” and the step of “using the main pusher to jointly move the row of the boxes on the slide to pass the printing system” It appears applicant is arguing that the pusher of Prahm does not move a row of boxes this is not persuasive as the bundle 10 includes many boxes 12 all in a row as illustrated in at least fig. 1 and 2. Additionally the main pusher 36 does move rows of boxes 12 in bundles 10 from an infeed 24 to the coding line. The slide 28 is a plate which pusher 36 slides the boxes 12 of the bundle 10 along to the coding line. Applicant additionally seems to argue that the main pusher does not continuously move the boxes by applying a force of subsequent boxes such that the boxes are fed through the coding line. However, this is not claimed only the function of jointly moving a row of boxes on the slide through the coding station which the prior art does perform this function but in a different manner than discloses but not claimed by the invention since the prior art discloses feeding of the row of boxes on the slide to act as a feed such that boxes travel through the coding station. The pusher also is claimed to perform the step of moving a row of boxes such that they pass the printing system this step is also performed by the prior art by continuously feeding row of boxes to the coding system.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., page 9 of the arguments list many details and operations of the main pushers which) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see page 11 and 12 of the remarks filed on 07/28/2022 the advantages of the instant application are not claimed in the steps performed by the method of the claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments with respect to the objection to the drawings have been considered but are moot because the new grounds of objection to the new drawings, since the specification was not amended to include indication that the guiding rails are presumably the element numbers 512 and 510.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731